Citation Nr: 0903327	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a notice of disagreement (NOD) was timely submitted 
with regard to a December 2005 decision review officer (DRO) 
decision which assigned an initial disability evaluation of 
30 percent for left eye burn injury residuals.



REPRESENTATION

Veteran represented by:	South Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
August 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) that determined that the 
veteran had not submitted a timely notice of disagreement 
with a December 2005 decision that established an initial 
disability evaluation of 30 percent for residuals of a left 
eye burn injury.

The veteran testified before the undersigned at a December 
2008 hearing at the RO (Travel Board hearing), and a 
transcript of that hearing has been associated with his 
claims folder.

At the December 2008 Travel Board hearing, the veteran made 
an informal claim for an increased rating for his left eye 
burn injury residuals.  This matter is referred to the RO for 
development and adjudication.


FINDINGS OF FACT

1.  The RO decision which granted the initial 30 percent 
rating for left eye burn injury residuals was issued on 
December 20, 2005.

2.  The veteran filed a NOD with the December 2005 RO 
decision that was received by VA on January 22, 2007.


CONCLUSION OF LAW

A timely appeal to the December 20, 2005 DRO decision was not 
received and, as a result, an appeal was not initiated from 
that decision in a timely manner and that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.34, 
20.200, 20.201, 20.302, 20.305, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board notes that the veteran's claim will be denied based 
on law and not the facts of this case.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA's General Counsel has held 
that the notice and assistance requirements of the VCAA are 
not applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final. The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103.

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 U.S.C.A. § 7105; 38 C.F.R. § 
19.34.

The provisions of 38 U.S.C.A. § 7105(c) provide that "[i]f no 
[NOD] is filed in accordance with this chapter within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this title."

Time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown. Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Denials of time limit extensions are separately 
appealable issues.  38 C.F.R. § 3.109(b).

Analysis

The underlying facts of this case are uncontested.  A DRO 
decision dated December 8, 2005 granted service connection 
for left eye burn injury residuals, and established an 
initial disability evaluation of 30 percent.  A copy of that 
decision was sent to the veteran on December 20, 2005.

In a statement from the veteran dated and received in January 
2007, he reported that he had submitted three NODs, but had 
not heard anything from VA.  He attached a statement dated in 
October 2006, in which he expressed disagreement with the 
initial evaluation for the eye disability.

A February 2007 statement from the veteran expressed 
disagreement with the February 2007 administrative decision 
that found his NOD to be untimely.  The veteran indicated 
that he had sent NODs in August and October 2006.

At his December 2008 hearing, the veteran testified that he 
completed the appropriate NOD at the Spartanburg County 
Veterans' Affairs Office (Spartanburg) within one year of 
receiving the December 2005 DRO decision, and that he left 
the signed document at that office to be mailed.  He 
testified that he had anticipated that that office would 
timely mail the NOD.  The Spartanburg office did not provide 
him with any explanation as to why the signed NOD was not 
mailed, and he could not locate the document.  The veteran's 
spouse testified that she was with the veteran on October 5, 
2006, when he signed a NOD at the Spartanburg office.

A copy of the December 2005 DRO decision was forwarded to the 
veteran on December 20, 2005.  Under VA guidelines, the 
veteran had until December 20, 2006 to file a NOD.  38 C.F.R. 
§§  20.302(a), 20.305.  The veteran's NOD was received by the 
RO on January 22, 2007, and is untimely.  

Although the veteran has contended that he submitted timely 
NODs in August and October 2006, his testimony and that of 
his spouse establish that the NODs were submitted to his 
county service office and not to VA.  Faulty advice provided 
by one's representative, even a veterans' organization, is 
not attributable to VA, see Brown (James) v. Brown, 8 Vet. 
App. 40, 43, (1995) (without opining on merits of such an 
action, Court mentioned that claimant "may look to the 
representative for recovery" where representative was 
negligent or at fault) (citing Robinson v. United States 
Navy, 342 F. Supp. 381, 383 (E.D.Pa.1972)); see also Shields 
v. Brown, 8 Vet. App. 346, 351 (1995) (stating that the Court 
is precluded from awarding benefits on basis that appellant 
received erroneous advice from either the Secretary or from a 
service representative).  

It follows that the representative's failure to forward a NOD 
to the RO could not be attributed to VA.  In addition, there 
is no legal or regulatory provision that would permit a 
filing at the office of a representative to be imputed to VA. 

VA regulations clearly require that a NOD be filed with the 
office that made the determination being appealed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

A request for an extension of time to file the NOD could have 
been requested by the veteran, provided that such a request 
was made concurrently with, or prior to, the filing of the 
NOD.  Rowell v. Principi, 4 Vet. App. 9, 14-15 (1993).  There 
is no contention or evidence that such a request was made in 
this case.

The veteran failed to request such an extension of time to 
submit his NOD either concurrently with, or prior to, the 
filing of his January 22, 2007 NOD.  Nor has the veteran 
demonstrated why he could not have filed a NOD prior to 
January 22, 2007.  As such, an extension to the time limit to 
file the veteran's NOD cannot be granted.

As the law and not the facts are controlling, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

A NOD was not timely submitted with regard to a December 2005 
decision review officer (DRO) decision which assigned an 
initial disability evaluation of 30 percent for left eye burn 
injury residuals, and the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


